Name: 2005/160/EC: Commission Decision of 27 October 2004 approving the exchange of letters between the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) and the Commission of the European Communities concerning their cooperation in the framework of disaster response (in case of simultaneous interventions in a country affected by a disaster) (Text with EEA relevance)
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  international affairs;  United Nations;  deterioration of the environment
 Date Published: 2008-12-17; 2005-02-25

 25.2.2005 EN Official Journal of the European Union L 52/42 COMMISSION DECISION of 27 October 2004 approving the exchange of letters between the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) and the Commission of the European Communities concerning their cooperation in the framework of disaster response (in case of simultaneous interventions in a country affected by a disaster) (Text with EEA relevance) (2005/160/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 302 thereof, Whereas: (1) The establishment of cooperation with the United Nations Office for Coordination of Humanitarian Affairs (UNOCHA) in the field of civil protection and humanitarian affairs is a reflection of a consistent policy of seeking a stronger relationship and co-operation with the United Nations, as underlined in the Commissions Communication to the Council and the European Parliament on Building an effective partnership with the United Nations in the fields of Development and Humanitarian Affairs of 2 May 2001 (1), as well as the Commissions Communication to the Council and the European Parliament on the European Union and the United Nations: The choice of multilateralism of 10 September 2003 (2), (2) Past experience emphasised the need to establish the basic principles for further cooperation and coordination between UNOCHA (including its emergency response system and coordination tools) and the European Commission (in the framework of the activities of the Community Civil Protection Mechanism as set up by the Council Decision 2001/792/EC, Euratom (3) and the activities of ECHO- the European Community Humanitarian Department (4)) when both simultaneously provide or facilitate assistance to a country affected by a natural or man-made disaster, in an attempt to cooperate efficiently, maximise the use of available resources and avoid any unnecessary duplication of effort. (3) The Commission and UNOCHA have negotiated a text of an exchange of letters concerning their cooperation in the framework of disaster response (in case of simultaneous interventions in a country affected by a disaster), which is proposed for approval, HAS DECIDED AS FOLLOWS: Single Article 1. The exchange of letters between the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) and the Commission of the European Communities concerning their cooperation in the framework of disaster response (in case of simultaneous interventions in a country affected by a disaster), contained in the Annex, is hereby approved. 2. The Member of the Commission responsible for Environment and the Member of the Commission responsible for Development and Humanitarian Aid, or the persons designated by them for this purpose, are authorised to sign the exchange of letters on behalf of the Commission of the European Communities. Done at Brussels, 27 October 2004. For the Commission Margot WALLSTRÃ M Member of the Commission (1) COM(2001) 231, 2.5.2001. (2) COM(2003) 526, 10.9.2003. (3) OJ L 297, 15.11.2001, p. 7. (4) Council Regulation (EC) No 1257/96 (OJ L 163, 2.7.1996, p. 1). Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX Exchange of letters between the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) and the Commission of the European Communities concerning their cooperation in the framework of disaster response (in case of simultaneous interventions in a country affected by a disaster) Dear Sir, The European Commission (Directorate General for Environment and the Community Humanitarian Aid Office, ECHO) welcomes the existing cooperation between the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) and the European Commission in the area of humanitarian assistance and disaster relief. The United Nations have a central role in providing leadership and coordinating efforts of the international community in delivering international humanitarian assistance in accordance with the global mandate entrusted by the General Assembly (as per G.A. Resolution 46/182 its annexe and preceding G.A. Resolutions as referred to therein). The Community Civil Protection Mechanism reflects the collective will to facilitate reinforced cooperation between the European Community and its Member States in civil protection assistance interventions to respond to disaster situations. The recent Communication from the Commission entitled The European Union and the United Nations: the choice of multilateralism (COM(2003) 526 final) highlighting the importance of enhancing cooperation with the UN, and of strengthening the EUs voice in the UN, the Communication from the Commission entitled Building an Effective Partnership with the United Nations in the fields of Development and Humanitarian Affairs (COM(2001) 231 final), and the EU Guidelines on Children and Armed Conflict adopted in December 2003 confirm the importance which the Commission attaches to close cooperation with the UN generally and in particular in the area of response to natural and man-made disasters. Furthermore, the Secretary-General of the United Nations, in a policy document (1) addressed on 8 January 2002 to the President of the European Commission, recommends the two parties to work together to support the UNs role in ensuring a coherent coordination framework for the provision of humanitarian assistance. UNOCHA has, for several years, enjoyed a close relationship with ECHO (2), inter alia, through the so-called Strategic Programming Dialogue. The establishment of the Community Civil Protection Mechanism in October 2001 (3) calls for further cooperation with UNOCHA in the field of civil protection. It is important for the two systems, in the spirit of the Fribourg Process (4), to operate in a coherent and complementary manner in supporting States and populations affected by disasters and emergencies. This Exchange of letters aims at establishing the basic principles for further cooperation and coordination between, on the one hand, UNOCHA (including its emergency response system and coordination tools) and, on the other hand, the European Commission (in the framework of the Community Civil Protection Mechanism and ECHO) when both simultaneously provide or facilitate assistance to a country affected by a natural or man-made disaster, in an attempt to cooperate efficiently, maximise the use of available resources and avoid any unnecessary duplication of effort. UNOCHA and the European Commission are of the opinion that a coordinated approach will best serve the victims of any disaster. Therefore, they acknowledge the following: 1. Providing protection and assistance to its citizens, in times of disasters and emergencies, is the fundamental responsibility of each State. However, when relief needs are beyond the response capacity of the affected State, the international community must be prepared and able to assist. 2. National and international assets available for disaster response are limited and it is important that the UNOCHA and the European Commission cooperate fully to optimise their use. 3. Further practical steps should be taken to build on the momentum of the positive cooperation between the UNOCHA and the European Commission. Thus, both will regularly exchange information, maintain a continued dialogue at policy and operational levels and aim to ensure, as far as possible, complementarity between their respective training and exercise activities, as well as in the planning for and delivery of disaster relief assistance. To this end, UNOCHA and the European Commission agree on the Standard Operational Procedures (SOPs) annexed to the present Exchange of letters and will implement them to facilitate effective coordination. The SOPs may be further developed and/or adapted at technical level in the light of the experience, where necessary. The present Exchange of letters shall not affect the role assigned to the Member State entrusted with the Presidency of the Council of the European Union by Article 6, paragraph 2, of Council Decision 2001/792/EC. Furthermore, it shall not affect the arrangements for cooperation and co-ordination such as those between the UNOCHA and ECHO, which go wider than the matters described in the attached SOPs (Annex 2). We would like to propose that this letter with the SOPs, and the letter with your reply, would be regarded as approval by both sides of measures mentioned above. Margot WallstrÃ ¶m Poul Nielson (1) A Vision of Partnership: The United Nations and the European Union in Humanitarian Affairs and Development, New York, December 2001. (2) ECHOs legal mandate derives from Council Regulation (EC) No 1257/96 concerning humanitarian aid of 20 June 1996. (3) Council Decision 2001/792/EC, Euratom of 23 October 2001 establishing a Community Mechanism to facilitate reinforced co-operation in Civil Protection Assistance Interventions (OJ L 297, 15.11.2001, p. 5). (4) CommuniquÃ © and Framework for Action of the Fribourg Forum, Switzerland, 15-16 June 2000. Annex 1 SOPs for Civil Protection aspects UNOCHA  Community Mechanism for Civil Protection Joint Standard Operating Procedures for coordination in disaster response I. Preparedness Phase (i.e. the period between disasters) UNOCHA and the European Commission will:  work according to a jointly developed and agreed upon methodology and terminology, building on internationally accepted concepts, especially those agreed upon in the UN framework (1). This will be of particular importance insofar as field coordination structures are concerned.  ensure regular information exchanges. This should include alert notification, policy and operational issues, as well as scheduled meetings and workshops.  ensure mutual participation in and contribution to training, exercises and lessons learnt workshops organised by each party and organisation of joint exercises, where necessary;  agree upon generic Terms of Reference for assessment/coordination teams and experts. II. Response Phase  Headquarters Level: UNOCHA and the European Commission will:  alert each other as a disaster emerges and provide information on their intended response. When the activation of the Mechanism is envisaged for disasters occurring outside the EU, and where the UN and EC response systems might both be deployed, the European Commission and UNOCHA will exchange views at the earliest possible stage on the preliminary assessment of situation, relief needs and intended response, with an aim to maximize the use of available resources and ensure a coordinated approach based on the concepts and framework referred to above.  ensure and sustain information exchanges during the response phase on the following issues:  Situation reports and situation updates  Identification of priority needs and resource requirements  Planned and scheduled deployment of resources  Resource mobilization (including support modules) to avoid overlap and duplication of efforts.  Details of the coordinators and assets which could be available  Any updates to Terms of Reference for assessment/coordination teams being deployed.  Information policy vis-Ã -vis the media. III. Response Phase  in the Field: UNOCHA and the European Commission agree that:  all international responders should be encouraged to coordinate their activities in the On Site Operations Coordination Centre (OSOCC) in support of the national/local emergency management authorities.  the UNOCHA and European Commission coordinators are to assist the national/local emergency management authorities with the coordination of international responders according to the existing methodology as defined in the INSARAG Guidelines. (1) Such as the International Search and Rescue Advisory Group (INSARAG) Guidelines and the OSLO Guidelines on The Use of Military and Civil Defence Assets in Disaster Relief, May 1994, etc. Annex 2 SOPs for Humanitarian aspects UN/OCHA  Community Humanitarian Aid Office ECHO Joint Standard Operating Procedures for coordination in disaster response 1. Preparedness/Routine phase (i.e. the period between the disasters) UNOCHA and the European Commission will:  continue ongoing strategic dialogue on the preparation for emergencies to develop close co-operation to improve overall response capacity to emergencies. This includes both operational and financial aspects.  ensure mutual inclusion of staff from the two parties in training schemes and seminars organised by ECHO and OCHA.  organise lessons learnt exercises whenever appropriate, possibly leading to improvement of co-operation schemes (SOPs).  ensure regular exchange of information on standard methodology used with respect to need-assessment and co-ordination of aid with a view to improve their coherence and convergence.  conduct regular joint review of and update on respective Emergency duty systems (organisation, contact points, co-ordinates) to ensure connectivity and compatibility at all times.  exchange of background and reflection papers, stock-taking analyses concerning emergencies. 2. Response/Emergency phase 2.1. Headquarters level UNOCHA and the European Commission will:  ensure exchange of information on the dispatching of assessment teams to the scene of an emergency (inclusion of ECHO in the UNDAC e-mail alert list (messages M1 to M3); setting-up of fixed communication/contact points at HQ level  like ECHO Emergency e-mail box  as well as field level).  ensure the liaison between ECHO and UNDAC in the field.  ensure exchange of reports and briefings on ongoing emergencies (including ECHO access to OSOCC). 2.2. At field level UNOCHA and the European Commission will:  facilitate the participation of ECHO teams in the co-ordination mechanism set up by OCHA/UNDAC.  ensure exchange of information at field level on findings and ongoing or planned actions.  ensure that, whenever possible and appropriate, the teams will share analyses and draft reports and provide joint recommendations to the respective HQs.  ensure that, whenever possible, ECHO and UNDAC conduct joint assessments and promote information sharing amongst the different actors in the emergency (by setting up HIC centres).  to the best of their abilities, share or provide access to logistical facilities (e.g. transport, communication).